
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 583
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2012
			Mr. McGovern (for
			 himself and Mr. Royce) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Expressing support for robust efforts by
		  the United States to see Joseph Kony, the leader of the Lord’s Resistance Army,
		  and his top commanders brought to justice and the group’s atrocities
		  permanently ended.
	
	
		Whereas in February 2007, the World Bank estimated in its
			 report, Development and the Next Generation, that the Lord’s
			 Resistance Army (LRA) forcibly recruited some 66,000 youth of all ages and
			 sexes over the prior two decades from northern Uganda;
		Whereas since September 2008, Joseph Kony has directed the
			 LRA in systematic, large-scale attacks against innocent civilians in the
			 Democratic Republic of the Congo, the Central African Republic, and the newly
			 formed Republic of South Sudan that have destabilized the region and resulted
			 in the—
			(1)deliberate killing of at least 2,400
			 Congolese, Central African, and South Sudanese civilians, many of whom were
			 targeted in schools and churches;
			(2)rape and brutal
			 mutilation of an unknown number of men, women, and children;
			(3)abduction of over
			 3,400 civilians, including at least 1,500 children, many of them forced to
			 become child soldiers or sex slaves; and
			(4)displacement of
			 more than 465,000 civilians from their homes, many of whom do not have access
			 to essential humanitarian assistance;
			Whereas insecurity caused by the LRA has undermined
			 efforts by the governments in the region, with the assistance of the United
			 States and international community, to consolidate peace and stability in each
			 of the countries affected, particularly the Democratic Republic of the Congo
			 and the newly formed Republic of South Sudan;
		Whereas LRA leader Joseph Kony was designated a
			 Specially Designated Global Terrorist by President George W. Bush
			 pursuant to Executive Order 13224, and found by the Secretary of State to pose
			 a significant risk of committing acts of terrorism that threaten the
			 security of United States nationals or the national security, foreign policy,
			 or economy of the United States;
		Whereas, on October 6, 2005, the International Criminal
			 Court issued arrest warrants against Joseph Kony and his top commanders for war
			 crimes and crimes against humanity, yet they remain at large;
		Whereas hundreds of thousands of Americans from across the
			 country, especially youth activists, have expressed outrage at the atrocities
			 of the LRA and called for renewed efforts to bring an end to their violent
			 activities;
		Whereas in May 2010, Congress passed the Lord’s Resistance
			 Army Disarmament and Northern Uganda Recovery Act of 2009 (Public Law 111–172)
			 with widespread bipartisan support;
		Whereas Public Law 111–172 made it the policy of the
			 United States to work with regional governments toward a comprehensive and
			 lasting resolution to the conflict in northern Uganda and other affected areas
			 by providing political, economic, military, and intelligence support for viable
			 multilateral efforts to protect civilians from the LRA, to apprehend or remove
			 Joseph Kony and his top commanders from the battlefield in the continued
			 absence of a negotiated solution, and to disarm and demobilize the remaining
			 LRA fighters;
		Whereas, on November 24, 2010, as mandated by Public Law
			 111–172, the White House issued its Strategy to Support the Disarmament of the
			 Lord’s Resistance Army, providing a comprehensive guide for United States
			 support across the affected region to mitigate and eliminate the threat to
			 civilians and regional stability posed by the LRA;
		Whereas, on October 14, 2011, the President notified
			 Congress that, consistent with the United States strategy, he had authorized a
			 small number of United States military personnel to deploy to the region to
			 serve as advisors to national military forces pursuing the LRA and seeking to
			 protect local populations;
		Whereas the National Defense Authorization Act for Fiscal
			 Year 2012 (Public Law 112–81) authorized the Secretary of Defense, with the
			 concurrence of the Secretary of State, to provide logistic support, supplies,
			 and services for foreign forces participating in operations to mitigate and
			 eliminate the threat of the LRA;
		Whereas the Consolidated Appropriations Act, 2012 (Public
			 Law 112–74) directed the Administration to support increased peace and security
			 efforts in areas affected by the LRA, including programs to improve physical
			 access, telecommunications infrastructure, and early warning mechanisms and to
			 support the disarmament, demobilization, and reintegration of former LRA
			 combatants, especially child soldiers;
		Whereas the United Nations and African Union, acting with
			 encouragement from the United States, have renewed their efforts to help
			 governments in the region address the LRA threat, and on November 22, 2011, the
			 African Union designated the LRA as a terrorist group and authorized a regional
			 cooperation initiative to end LRA atrocities;
		Whereas despite these efforts, governments in the region
			 have not yet been successful in apprehending or removing Joseph Kony or his top
			 commanders from the battlefield or ending the group’s threat to civilians and
			 regional security; and
		Whereas targeted United States assistance and leadership
			 can help prevent further mass atrocities and curtail humanitarian suffering:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)condemns the LRA’s continued senseless
			 atrocities, and calls for renewed, robust efforts by the United States,
			 governments in the affected region, and the international community to bring an
			 end to the LRA’s terror once and for all;
			(2)commends American
			 citizens for their concern and creative efforts to help the communities
			 affected by the LRA;
			(3)welcomes and
			 encourages the Ugandan and other regional governments, as well as the African
			 Union, for their efforts to end the LRA threat;
			(4)welcomes United
			 States ongoing efforts to implement a comprehensive strategy to counter the
			 LRA, in line with Public Law 111–172, and to assist governments in the region
			 to bring Joseph Kony to justice and end LRA atrocities;
			(5)calls on the
			 Administration to keep Congress fully informed of its efforts and to work
			 closely with Congress in 2012 to address critical gaps and enhance United
			 States support for the regional effort to counter the LRA;
			(6)calls on the
			 Secretary of State and heads of other government agencies to undertake
			 diplomatic efforts with partner nations focused on—
				(A)expanding the
			 number of capable regional military forces deployed to protect civilians and
			 pursue LRA commanders;
				(B)enhancing
			 cooperation and cross-border coordination among regional governments; and
				(C)promoting
			 increased contributions from European and other donor nations for regional
			 security efforts;
				(7)calls on the
			 Secretary of State, the Secretary of Defense, the Administrator of the United
			 States Agency for International Development, and the heads of other government
			 agencies to utilize existing funds to address shortcomings in current efforts,
			 especially by—
				(A)enhancing
			 mobility, intelligence, and logistical capabilities for partner forces engaged
			 in efforts to protect civilians and to apprehend or remove Joseph Kony and his
			 top commanders from the battlefield;
				(B)expanding physical
			 access and telecommunications infrastructure to facilitate the timely flow of
			 information and access for humanitarian and protection actors; and
				(C)providing
			 increased opportunities for LRA commanders, fighters, abductees, and associated
			 noncombatants to safely escape and defect from the group, including through
			 radio and community programs;
				(8)calls for the
			 United States to place restrictions on any individuals or governments,
			 including the Republic of Sudan, found to be providing training, supplies,
			 financing, or support of any kind to Joseph Kony or the LRA;
			(9)stresses the
			 importance that civilian protection be prioritized and that steps be taken to
			 keep communities vulnerable to LRA attacks informed about known LRA movements
			 and threats;
			(10)notes the
			 increased number of people who have been released or escaped from the LRA’s
			 ranks since October 2011 and calls on governments in the region and the
			 international community to push for greater defections from the group;
			 and
			(11)urges the
			 governments of Uganda, Democratic Republic of the Congo, Republic of South
			 Sudan, Republic of Sudan, and Central African Republic to work together and
			 redouble their efforts to address the LRA threat.
			
